Where there are two counts in an indictment and a general verdict finding the defendant guilty, the verdict may be referred to either good count and a judgment rendered thereon. Hughes v. State, 11 Ala. App. 307, 66 So. 844.
It is permissible in a prosecution for crime to prove the flight of the defendant, and any evidence tending to prove flight, or that the defendant was hiding out, to avoid arrest, is relevant. For this purpose, and after it had been shown that defendant ran from the still when the officers found and raided it, the sheriff could testify that he searched for defendant at and near defendant's home and could not find him.
We find no error in the record, and the judgment is affirmed.
Affirmed.